 


115 HRES 308 EH: Providing for consideration of the bill (H.R. 2192) to amend the Public Health Service Act to eliminate the non-application of certain State waiver provisions to Members of Congress and congressional staff, and providing for further consideration of the bill (H.R. 1628) to provide for reconciliation pursuant to title II of the concurrent resolution on the budget for fiscal year 2017.
U.S. House of Representatives
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 308 
In the House of Representatives, U. S.,

May 4, 2017
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2192) to amend the Public Health Service Act to eliminate the non-application of certain State waiver provisions to Members of Congress and congressional staff, and providing for further consideration of the bill (H.R. 1628) to provide for reconciliation pursuant to title II of the concurrent resolution on the budget for fiscal year 2017. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2192) to amend the Public Health Service Act to eliminate the non-application of certain State waiver provisions to Members of Congress and congressional staff. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce; and (2) one motion to recommit.  2.During further consideration of the bill (H.R. 1628) to provide for reconciliation pursuant to title II of the concurrent resolution on the budget for fiscal year 2017, as amended, pursuant to House Resolution 228, the further amendments printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. 
 
Karen L. Haas,Clerk.
